Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Objections to the specification have been withdrawn in response to applicant’s arguments filed 06/28/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0141] of the specification states “In an embodiment, the control element 2764 is configured to provide a control sample to the sensor system 2710. For example, the control element includes a sample material 2766 (e.g., a fluid) that has a known blood glucose level that is subjected to the sensor system. Additionally, in an embodiment, the control element is configured to provide control data to the machine learning engine that corresponds to the sample material. For example, the control element may include a sample material that has a known blood glucose level that changes as a function of time and the change in blood glucose level as a function of time (e.g., Z(t) mg/dL) is provided to the machine learning engine 2760 in a manner in which the raw data from the sensor system 2710 and the control data can be time matched (e.g., synchronized). In another embodiment, the control element 2764 includes a sample material that includes a static parameter, e.g., a static blood glucose level in mg/dL, and the static parameter is manually provided to the machine learning engine 2760 as the control data. For example, a particular sample is provided within range of RF energy 2770 that is transmitted from the sensor system (e.g., within a few millimeters), the concentration of the sample is provided to the machine learning engine (e.g., manually entered), and the sensor system accumulates digital data that corresponds to the received RF energy (including a reflected portion of the transmitted RF energy) and that is correlated to the sample. In one embodiment, the sample material is provided in a container such as a vial and in another embodiment, the control element includes a person that is simultaneously being monitored by the sensor system (e.g., for the purposes of machine learning) and by a second, trusted, control monitoring system. For example, the control element includes a person who's blood glucose level, blood pressure, and/or heart rate is being monitored by a known (e.g., clinically accepted) blood glucose level, blood pressure, and/or heart rate monitor while the person is simultaneously being monitored by the sensor system. The blood glucose level, blood pressure, and/or heart rate information from the known blood glucose level, blood pressure, and/or heart rate monitor is provided to the machine learning engine as control data”.
Therefore, “control element” has been interpreted to be either a blood sample of known health parameter in which to calibrate the test data, or the combination of the patient and a trusted monitoring system in which trusted data is received in order to calibrate the data received by the training device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
Double patenting rejections have been withdrawn in response to the Terminal Disclaimer filed 06/28/2022.
Claim Rejections - 35 USC § 103
Rejections under 35 USC 103 have been withdrawn in response to applicant’s amendment filed 06/28/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following limitations in addition to all other limitations of independent claim 1:
Regarding claim 1, Tran (US 2017/0086672) teaches a method for training a model for use in monitoring a health parameter in a person, the method comprising:
receiving control data that corresponds to a control element (sensors 40, [0052]), wherein the control data corresponds to a health parameter of a person ([0052]);
Paragraph [0052] states that the sensors 40 “include standard medical diagnostics for detecting the body’s electrical signals”.  Because this data is captured by standard medical diagnostics, it can be considered trusted data, and, therefore, serve as the control data.
receiving frequency scanning data (Doppler radar, [0004] & [0052]) that corresponds to radio waves (RF pulses, [0152]) that have reflected from the control element (Abstract & [0152]), wherein the frequency scanning data includes frequency data ([0044]);
generating training data (training data, [0058] & [0066]) by combining the control data with the frequency scanning data ([0004], [0013], [0052], [0066], [0075], & [0151]) in a time synchronous manner (time-dependent measurements, [0075]); and
Paragraphs [0052] & [0075] teach that data from the Doppler radar (frequency scanning data) is obtained in conjunction with data from the wearable appliance (control data).  Step 2012 of [0151] also teaches simultaneously capturing Doppler radar data from the monitoring device with control data from the calibration device; the last sentence of [0013] relates this to the development of a model.  Paragraphs [0058] & [0066] teach generating training data; because the control data and frequency scanning data are obtained together, this teaches that the training data is generated via the combination of both data sets.
training a model using the training data to produce a trained model (statistical analyzer, [0058] & [0066]), wherein the trained model correlates frequency scanning data to values that are indicative of a health parameter of a person ([0013], [0049], [0058], & [0151]).
Paragraph [0013] teaches that the combination of frequency scanning data and control data can be used to develop a model to estimate continuous blood pressure.  Paragraph [0049] teaches that Doppler radar (frequency scanning data) can analyze heart sounds to determine the likelihood of a stroke.  Paragraph [0058] also teaches that the training data (which includes the frequency scanning data) can be used to determine if values of the patient’s glucose level are indicative of a dangerous condition.  Steps 2012 & 2014 of [0151] teach that the Doppler radar data can be used to model heart rate and/or blood flow velocity.
However, Tran fails to disclose that the frequency scanning data is stepped frequency scanning data taken over a range of frequencies, wherein the stepped frequency scanning data includes amplitude and phase data.
Barak (US 2017/0065184) teaches that the frequency scanning data is stepped frequency scanning data (stepped frequency pulses, [0089]) taken over a range of frequencies ([0089]), wherein the stepped frequency scanning data includes amplitude (amplitude of the signal, [0020]) and phase (phase of the signal, [0020]) data.
The stepped frequency radar system can be used to determine various health parameters of a patient, such as blood pressure ([0016]) and heart rate ([0100]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Tran such that the frequency scanning data is stepped frequency scanning data taken over a range of frequencies, wherein the stepped frequency scanning data includes frequency and corresponding amplitude and phase data as taught by Barak.  Compared to using a single frequency, using stepped frequency pulses can result in a wider bandwidth of the system, increasing the likelihood that the desired signal can be detected from the patient.  Obtaining amplitude and phase data allows the system to detect any hypertensive or hypotensive emergencies and irregular heartbeat patterns, respectively.
However, neither Tran nor Barak teach the limitation “wherein the stepped frequency scanning data includes time, frequency, amplitude, phase, and antenna orientation data over a range of frequencies for each of a plurality of receive antennas in a two-dimensional array of receive antennas”.
No prior art of record has been found that teaches the above limitation, rendering the claim and its dependents allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793